Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 27 (second occurrence) to claims 30 and replace as follows:
28.    The deployable antenna of claim 26, wherein the outer frame and one or more struts comprise a flexible material.
29.    The deployable antenna of claim 20, further comprising an enclosure for each of the tension elements.
30.    The deployable antenna of claim 29, wherein the enclosure for each of the tension elements comprises two enclosures for each of the tension elements, one of the two enclosures being proximate one of the nodes of the net mesh, and another of the two enclosures being proximate the hub.
31.    The deployable antenna of claim 30, wherein the two enclosures for deformable.




Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 19, 20 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ih (US 2005/0209835 A1).
Regarding claim 19, Ih (Figures 1 and 2) (Figure 1 shown below) teaches a deployable antenna 102 comprising:  an outer frame 204; hub 116; one or more struts 104 connecting the outer frame to the hub; a net mesh 112 supported by the outer frame; and a reflective surface.
Regarding claim 20, as applied to claim 19, Ih (Figure 3) (shown below) teaches that the net mesh comprises a plurality of nodes, and a plurality of tension elements 306/402 coupled to the nodes.
Regarding claim 29, as applied to claim 20, Ih (Figure 4) further teaches an enclosure 306a/306b for each of the tension elements.


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hub)][AltContent: textbox (Strut)][AltContent: textbox (Net mesh)][AltContent: textbox (Outer frame)]
[AltContent: arrow]
    PNG
    media_image1.png
    374
    561
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Tension elements)][AltContent: textbox (Reflective surface)][AltContent: textbox (Node)]														
    PNG
    media_image2.png
    295
    213
    media_image2.png
    Greyscale
		
Allowable Subject Matter
4.	Claims 21-28, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, Ih teaches the claimed invention including tension elements, a net mesh and a hub.  Ih, however, fails to specifically teach that the tension elements couple between the net mesh and the hub.
Claims 22-28 would have been found allowable for at least the reason for depending, either directly or indirectly, on claim 21.
Regarding claim 30, Ih fails to further teach that the enclosure for each of the tension elements comprises two enclosures for each of the tension elements, one of the two enclosures being proximate one of the nodes of the net mesh, and another of the two enclosures being proximate the hub.
Claim 31 would have been found for at least the reason for depending on claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845